Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 1, 7, 9, 15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,497,770 (hereinafter referred to as ‘770). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of one another.
Regarding claims 1 and 9, ‘770 describes a network device/method comprising: 
[a transceiver (claim 11 & 12, receiver + transmitter);  and 
a processor operationally coupled to the transceiver (claim 11);  
wherein the processor is] configured to: 
receive, via the transceiver, a communication from a first user equipment (UE) indicating a location of the first UE, wherein based on the location of the first UE, a determination is made that the first UE and a second UE are in proximity to each other (claim 1, receives location of each UE & determines distance (proximity) between first & second UE); and 
transmit, via the transceiver, scheduling information to the first UE indicating resources for the first UE to transmit, wherein the first UE transmits using the indicated resources in a time interval and the second UE receives in the time interval based on the transmitted scheduling information (claim 11, schedules half duplex communication resources where first (second) UE to receive information and second (first) UE to 
Regarding claim 17, ‘770 describes a first user equipment (UE) comprising: 
a transceiver;  and a processor operationally coupled to the transceiver;  wherein the processor is configured to (claim 11, where UE transmits & receives, and inherently comprises processor):
transmit, via the transceiver to a network device, a communication indicating a location of the first UE, wherein based on the location of the first UE, a determination is made that the first UE and a second UE are in proximity to each other (claim 1, receives location of each UE & determines distance (proximity) between first & second UE); and
receive, from the network device via the transceiver, scheduling information indicating resources for the first UE to transmit, wherein the first UE transmits using the indicated resources in a time interval and the second UE receives in the time interval based on the transmitted scheduling information (claim 11, schedules half duplex communication resources where first (second) UE to receive information and second (first) UE to transmit information on a substantially same time slot, and sends/transmits such scheduled half duplex communication resources to the plurality of UEs, claim 12).
Regarding claims 7, 15 and 20, ‘770 describes:
wherein the processor is further configured to perform scheduling on a time slot basis (claim 11 subset).

Claims 2, 8, 10, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,497,770 (‘770), and further in view of Lindoff (US 2009/0135748).
Regarding claims 2, 10 and 18, ‘770 fails to further explicitly describe:
wherein the first UE and the second UE are in a same cell.
Lindoff also describes a first UE transmitting to a base station while a second UE is receiving from the base station (fig. 2A), further describing:
wherein the first UE and the second UE are in a same cell (fig. 2A & para. 9,  first UE and a second UE are in close proximity & communicates with same base station (same cell).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the first & second UEs in ‘770 be in the same cell as in Lindoff.
The motivation for combining the teachings is that this provides a scenario which benefits from having UL + DL (duplex) filters in place when one MT is transmitting and the other is receiving with base station (Lindoff, para. 7).
Regarding claims 8 and 16, ’770 fails to further explicitly describe:
wherein the indicated resources are LTE resources.
Lindoff also describes a first UE transmitting to a base station while a second UE is receiving from the base station (fig. 2A), further describing:
wherein the indicated resources are LTE resources (para. 4, 3GPP LTE system).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the system in ‘770 be LTE as in Lindoff.
.

Claims 3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,497,770 (‘770), and further in view of Brailean (US 5,970,056).
Regarding claims 3 and 11, ‘770 fails to further explicitly describe:
the processor is further configured to transmit, via the transceiver, second scheduling information to the second UE indicating second resources for the second UE to transmit, wherein the second UE transmits using the second resources in a time interval and the first UE receives in the time interval based on the transmitted second scheduling information.  
Brailean also describes network providing resource assignment (title) to multiple UEs operating in half-duplex communication (fig. 2 & col. 4 lines 19-34), further describing:
the processor is further configured to transmit, via the transceiver, second scheduling information to the second UE indicating second resources for the second UE to transmit, wherein the second UE transmits using the second resources in a time interval and the first UE receives in the time interval based on the transmitted second scheduling information (fig. 3 & col. 5 lines 13-27, [assuming two half-duplex communication units], in a (first) time inbound transmission 102 is scheduled/used by a (first) communication unit while outbound transmission 109 is scheduled/used by a 
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the processor of network device of ‘770 to transmit a second scheduling information for second UE to transmit while first UE to receive as in Brarilean.
The motivation for combining the teachings is that this allows for efficient allocation of inbound & outbound resources without wasting bandwidth (Brarilean, col. 2 lines 21-24).

Claims 4-6, 12-14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,497,770 (‘770), and further in view of Park (US 2007/0243874).
Regarding claims 4 and 12, ‘770 fails to further explicitly describe:
wherein the second UE is in a cell of a different network device. 
	Park also describes network providing resource allocation to two mobiles (fig. 1), further describing:
wherein the second UE is in a cell of a different network device (fig. 1 & para. 8, MS2 (second UE) in cell 2 120 of BS 2 121 (different network device)).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the second UE of ‘770 to be in a cell of different network device as in Park.

Regarding claims 5 and 13, ‘770 fails to further explicitly describe:
wherein the first UE and the second UE are at cell edges of their respective cells. 
 	Park also describes network providing resource allocation to two mobiles (fig. 1), further describing:
wherein the first UE and the second UE are at cell edges of their respective cells (fig. 1 & para. 8, MS1 & MS2 are at the boundaries of cell 1 and cell 2 respectively).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the UEs of ‘770 to be at edges of respective cells as in Park.
The motivation for combining the teachings is that this allows for a typical multi-cellular communication system for UEs to be deployed in (Park, para. 8).
Regarding claims 6, 14 and 19, ‘770 fails to further explicitly describe:
wherein the first UE is in a cell of the network device and the second UE is not in the cell.
Park also describes network providing resource allocation to two mobiles (fig. 1), further describing: 
wherein the first UE is in a cell of the network device and the second UE is not in the cell (fig. 1 & para. 8, MS2 (second UE) in cell 2 120 of BS 2 121, hence not in cell 110 of BS 1 111).

The motivation for combining the teachings is that this allows for a typical multi-cellular communication system for UEs to be deployed in (Park, para. 8).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above Obvious Double Patenting rejections, the claims are allowed as they bear the crux the inventive steps details in the mapped patented claims in the parent patent 9,497,770.  Updated search fails to find the features listed in each of the independent claims 1, 9 and 17.
The new closest prior art found, Gerlach (US 2006/0014554) describing central entity scheduling time-frequency groups to terminals in each time interval inside their cell service area, (abstract) and Sankar (US 2009/0264142) describing scheduling for intercell interference mitigation (abstract), in combination, fail to render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469